Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A2 (cylindrical transition portion shape), B1 (Figure 3), C2 (Figure 9, sheath inlet transition portion), and D2 (Figure 11, thick inlet transition portion) in the reply filed on 2/22/22 is acknowledged.
Claims 7 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B2; Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A1; Claims 6 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species C1; there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 ([0033]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1005 in paragraph 42 should refer to 1105.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Publication No. 2014/0268154 by Yamaguchi et al. (Yamaguchi).
In regard to claim 1, Yamaguchi teaches an optical flow cell (abstract; Figure 3, flow cell 12; [0028]; [0037]-[0040]).  Yamaguchi teaches an inlet portion (abstract; Figure 3, inlet pipe connection part 12i, inner passages 12k; [0028]; [0037]-[0040]); capable of receiving a highly compressible fluid.  Yamaguchi teaches an inlet transition portion having an internal volume and internal geometry capable of receiving the highly compressible fluid from the inlet portion (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]).  Yamaguchi teaches an optical path portion (abstract; Figure 3, light passes through opening portion 12e’; [0028]; [0037]-[0040]); capable of receiving the highly compressible fluid from the inlet transition portion and direct the highly compressible fluid along an optical flow path.  
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to receive a highly compressible fluid; configured to receive the highly compressible fluid from the inlet portion; configured to  receive the highly compressible fluid from the inlet transition portion and direct the highly compressible fluid along an optical flow path; configured to minimize turbulence and eddies within the highly compressible fluid as it travels through the optical flow path.
In regard to claim 2, regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to reduce turbulence and eddies within the highly compressible fluid as it travels through the optical flow path.
In regard to claim 3, Yamaguchi teaches the inlet portion is configured to introduce the highly compressible fluid into the inlet transition portion at an angle (abstract; Figure 3, inlet pipe connection part 12i, inner passages 12k; [0028]; [0037]-[0040]). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to reduce turbulence and eddies within the highly compressible fluid.
In regard to claim 4, Yamaguchi teaches the inlet transition portion has an annular geometry configured to direct the highly compressible fluid along an annular flow path (abstract; Figure 3, passage 12b; [0028]; [0037]-[0040]). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to direct the highly compressible fluid along an annular flow path. 
In regard to claim 5, Yamaguchi teaches the annular internal geometry is oriented around a central axis of the optical path portion (abstract; Figure 3, passage 12b; [0028]; [0037]-[0040]). 
In regard to claim 8, Yamaguchi teaches the inlet transition portion has a greater internal volume proximal to the optical flow portion than proximal to the inlet portion (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]).  
In regard to claim 9, Yamaguchi teaches a light source configured to direct light along the optical flow path (abstract; Figure 3, light passes through opening portion 12e’; [0028]; [0037]-[0040]). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to direct light along the optical flow path. 
In regard to claim 10, Yamaguchi teaches the inlet transition portion is a gasket (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]). 
In regard to claim 11, Yamaguchi teaches an optical flow cell (abstract; Figure 3, flow cell 12; [0028]; [0037]-[0040]).  Yamaguchi teaches an inlet portion (abstract; Figure 3, inlet pipe connection part 12i, inner passages 12k; [0028]; [0037]-[0040]); capable of receiving a highly compressible fluid.  Yamaguchi teaches an annular inlet transition portion having a substantially cylindrical internal volume (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]); capable of receiving the highly compressible fluid from the inlet portion.  Yamaguchi teaches an optical path portion (abstract; Figure 3, light passes through opening portion 12e’; [0028]; [0037]-[0040]); capable of receiving the highly compressible fluid from the inlet transition portion and direct the highly compressible fluid along an optical flow path.  
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to receive a highly compressible fluid; configured to receive the highly compressible fluid from the inlet portion; configured to receive the highly compressible fluid from the annular inlet transition portion and direct the highly compressible fluid along an optical flow path. 
In regard to claim 13, Yamaguchi teaches at least a part of the optical path portion is disposed within a cavity defined by the annular inlet transition portion (abstract; Figure 3, gasket 12c, passage 12b, light passes through opening portion 12e’; [0028]; [0037]-[0040]). 
In regard to claim 15, Yamaguchi teaches the inlet transition portion is a gasket (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777